               Case 2:17-cv-00094-RAJ Document 410 Filed 08/27/20 Page 1 of 3



                                                          HONORABLE RICHARD A. JONES
1
2
3
4
5                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
6                                      AT SEATTLE
7
     ABDIQAFAR WAGAFE, et al.,                        No. 2:17-cv-00094-RAJ
8
                              Plaintiffs,
9        v.                                                ORDER
10
     DONALD TRUMP, PRESIDENT OF THE
11   UNITED STATES, et al.,
12
                              Defendants.
13
14
                                        I.    INTRODUCTION
15
              This matter comes before the Court on Plaintiffs’ Motion to Exclude Untimely
16
     Disclosed Witnesses. Dkt. # 397. For the reasons below, the motion is DENIED in part
17
     and GRANTED in part.
18
                                             II. DISCUSSION
19
              A.    Case Schedule and Modifications
20
              On October 24, 2019, the Court entered an order, continuing the trial date and
21
     revising the case schedule. Dkt. # 298. The order made the following modifications:
22
23
              Deadline to Complete Discovery (other than expert discovery and all depositions),
24            which extension does not authorize new written discovery requests (other than
              requests to admit) or subpoenas for document production is 11/29/2019, Deadline
25            to File Discovery-Related Motions is 12/20/2019, Expert Witness
26            Disclosures/Reports Under FRCP 26(a)(2) is 1/31/2020, Deadline for Depositions
              (other than of experts) is 2/14/2020, Responsive Expert Witness Disclosure/
27            Reports Under FRCP 26(a)(2) is 3/13/2020, Deadline to Complete Expert
28   ORDER – 1
             Case 2:17-cv-00094-RAJ Document 410 Filed 08/27/20 Page 2 of 3



            Discovery (including all expert depositions) is 4/6/2020, Deadline for filing
1
            dispositive motions is 5/11/2019 . . .
2           Id.

3           Later, the Court modified the case schedule again. Dkt. # 305. The Court

4    extended the deadline to file discovery-related motions and the deadline to serve

5    disclosures and reports of expert witnesses and responsive expert witnesses. Id. The

6    deadline for serving expert witness disclosures was scheduled for February 28, 2020. Id.

7           As set forth in this scheduling order, the parties, in fact, served expert reports

8    February 28, 2020. Dkt. # 398 at 2. Rebuttal expert reports were due a month later, but

9    on March 26, 2020, given the challenges created by the COVID-19 pandemic, the Court

10   adopted the parties’ joint stipulated motion (Dkt. # 348) and temporarily suspended the

11   case schedule. Dkt. # 349. In April of this year, Defendants notified Plaintiffs that they

12   intended to respond to Plaintiff’s expert reports with new factual evidence, and Plaintiffs

13   objected because, they claimed, fact discovery had been completed. Dkt. # 359 at 4. In

14   May of this year, Defendants revealed they had made errors in CARRP-related data,

15   which required experts to review and revise their reports. Dkt. # 397 at 4. Plaintiffs

16   provided revised expert reports on July 1, 2020, as agreed upon by the parties. Id. ¶ 8.

17          B.     Motion to Exclude Witnesses Disclosed on July 2, 2020

18          On July 2, 2020, Defendants served their fifth set of supplement initial disclosures

19   identifying new witnesses. Dkt. # 404 at 5. Plaintiffs objected to Defendants’ disclosure

20   of “multiple new fact witnesses, all of whom are employees of Defendants,” (Dkt. # 398

21   ¶ 10) arguing that such a disclosure was untimely because the November 29, 2019

22   deadline for disclosing fact witnesses had passed (Dkt. # 397 at 8). Defendants do not

23   dispute that their disclosed witnesses are indeed “fact witnesses,” but they argue that they

24   are not untimely because (1) they are “responsive” factual witnesses to Plaintiffs’ “expert

25   witnesses,” whom Defendants allege are actually fact witnesses, and (2) “the significant

26   discovery continues in this case, including fact discovery.” Dkt. # 404 at 2.

27          Despite Defendants’ claims that Plaintiffs withheld information about nine

28   ORDER – 2
             Case 2:17-cv-00094-RAJ Document 410 Filed 08/27/20 Page 3 of 3




1    witnesses until the “the last possible moment in the discovery process” and mislabeled
2    them “expert witnesses” when they were fact witnesses, Defendants did not object to
3    Plaintiffs’ characterization of these witnesses or to the timing of their disclosure on the
4    February 28, 2020 deadline for disclosing expert witnesses. Instead, Defendants waited
5    until July 2, 2020 to disclose potential factual witnesses to respond to Plaintiffs’ alleged
6    expert witnesses.
7           Defendants’ position on discovery here is a stretch of the Court’s order, Dkt.
8    # 298, but in the interest of fairness, the Court is not inclined to exclude responsive
9    witnesses. Instead, the Court will grant Plaintiffs’ request in the alternative for leave to
10   conduct four additional depositions. Dkt. # 397 at 13. As proposed by Plaintiffs, the
11   opportunity to take additional depositions would be an adequate remedy for the manner
12   in which Defendants’ witnesses were disclosed to ensure “that Plaintiffs are not
13   ambushed at trial.” Id. Indeed, this remedy will mitigate harm and prejudice to Plaintiffs
14   by allowing them to learn what information these witnesses intend to offer at trial and
15   prepare accordingly.
16                                     III. CONCLUSION
17          For the foregoing reasons, the Court DENIES Plaintiffs’ motion to exclude
18   untimely disclosed witnesses and GRANTS Plaintiffs’ request to conduct four additional
19   depositions.
20          DATED this 27th day of August, 2020.
21
22
                                                       A
                                                       The Honorable Richard A. Jones
23
                                                       United States District Judge
24
25
26
27
28   ORDER – 3
